COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:              01-18-00167-CV
Trial Court Cause
Number:                    1093378
Style:                     Wayne Myers
                           v Pennymac Corp.
Date motion filed*:        December 6, 2018
Type of motion:            Motion for extension to file a motion for rehearing
Party filing motion:
Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes      No

If motion to extend time:
         Original due date:                            11/7/18
         Number of previous extensions granted:        1
         Date Requested:                               Jan. 7, 2019

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

December 13, 2018